NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0116n.06
                           Filed: November 19, 2004

                                           No. 03-1081

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ALLIED CAPITAL CORPORATION and                   )
ALLIED CAPITAL SBLC CORPORATION,                 )
                                                 )
       Plaintiffs-Appellees,                     )
                                                 ) ON APPEAL FROM THE UNITED
HAWLEY PROPERTIES, L.L.C., doing                 ) STATES DISTRICT COURT FOR THE
business as Silver Lake Car Wash; HOLLY          ) EASTERN DISTRICT OF MICHIGAN
C. HAWLEY; DEBAEKE PROPERTIES,                   )
L.L.C., doing business as Sunset Lake            )
Properties, doing business as Lee S.             )
Debaeke; CONEX,                                  )
                                                 )
       Third-Party Plaintiffs-Appellees,         )
                                                 )
v.                                               )
                                                 )
LARRY BUILTE CONSTRUCTION,                       )
INCORPORATED                                     )
                                                 )
       Third-Party Defendant-Appellant.          )




       Before: SUTTON and COOK, Circuit Judges, and ALDRICH, Senior District Judge*


       PER CURIAM. Building contractor Larry Builte Construction, Inc. appeals from the “Bench

Trial Opinion and Order” of the district court resolving a payment dispute among Builte, the

construction projects’ owner-developers, and Builte’s excavation subcontractor. The district court


       *
         The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio,
sitting by designation.
rejected Builte’s breach-of-contract claim against the owner-developers, but awarded it damages

under a theory of unjust enrichment for its partial completion of the projects. Builte now challenges

both aspects of the decision, arguing that it deserves contract damages and that the court failed to

award it sufficient damages based on unjust enrichment when the court did not order the owner-

developers to pay enough to cover what Builte still owes its electrical and plumbing subcontractors.


       Having had the benefit of oral argument and having studied Builte’s brief (the lone brief filed

in this case), the joint appendix, and the applicable law, we are persuaded that the district court did

not clearly err in its factual findings and that it appropriately applied the law to those facts. The

issuance of a further detailed written opinion by this court would therefore be largely duplicative

and serve no useful purpose. Accordingly, we affirm the aspects of the district court’s judgment that

Builte appealed for the reasons set forth in that court’s opinion.




                                                  2